 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”), is entered into as of December 3, 2019
(the “Effective Date”), by and among GB Sciences Las Vegas, LLC, a Nevada
limited liability company (“GBS LV”), GB Sciences Nevada LLC, a Nevada limited
liability company (“GBS NV” and together with GBS LV, the “Borrowers”), and AJE
Management LLC, a California limited liability company (the “Lender”).

 

WHEREAS, the Borrowers wish to request from time to time that Lender advance
loans to the Borrowers (the “Loans”), pursuant a Promissory Note (the “Note”) in
the principal amount of $470,000 (the “Maximum Amount”), subject to the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, the parties agree as
follows:

 

1.     AUTHORIZATION AND CLOSING

 

1.1     Authorization of Loans. The Borrowers have authorized the borrowing from
time to time of Loans pursuant to the Note. The Note shall be in the form
attached hereto as Exhibit A.

 

1.2     Initial Advance. Subject to the terms and conditions hereof, at the
Closing, the Borrowers shall issue the Note to the Lender, and the Lender shall
advance the Borrowers a loan in the principal amount of $170,000 (the “Initial
Advance”) which shall be evidenced by the Note.

 

1.3     Closing. The closing of the issuance of the Note under this Agreement
and the Initial Advance thereunder (the “Closing”) shall take place on the
Effective Date of this Agreement, at the offices of Fox Rothschild LLP, 101 Park
Avenue, New York, NY 10178 or at such other time or place as the Borrowers and
the Lender may mutually agree (the date of the Closing is hereinafter referred
to as the “Closing Date”). At the Closing, subject to the terms and conditions
hereof, the Borrowers will deliver to the Lender the Note to the Lender, against
receipt by the Borrowers of the proceeds of the Initial Advance by check made
payable to the order of, or wire transfer to, the Borrowers.

 

1.4     Additional Advances Under the Note. From time to time following the
Effective Date, during the period Note is outstanding, the Borrowers may request
that Lender make one or more additional advances to the Borrowers under the Note
(the “Additional Advances” and together with the Initial Advance, each, an
“Advance”) in an amount of an additional $300,000 in the aggregate. All
Additional Advances shall be made at the reasonable discretion of Lender, and on
the terms and conditions set forth in this Agreement and the Note, following the
written request (a “Loan Request”) from the Borrower to Lender of an Advance
under the Note, which Loan Request shall set forth the proposed uses for such
Advance. Subject to the outstanding Advances not exceeding the Maximum Amount,
the Borrowers may borrow, prepay and reborrow Loans under the Note prior to the
maturity of the Note.

 

1

--------------------------------------------------------------------------------

 

 

2.     REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

 

Except as set forth on a Schedule of Exceptions delivered by the Borrowers to
the Lender, the Borrowers hereby jointly and severally represent and warrant to
the Lender that:

 

2.1     Organization and Standing; Qualifications. Each Borrower is a limited
liability company validly existing and in good standing under the laws of the
State of Nevada. Each Borrower has all requisite power and authority to own and
operate its properties and assets, and to carry on its business as conducted and
as proposed to be conducted. Each Borrower is duly qualified to transact
business in each jurisdiction in which the failure to so qualify could, singly
or in the aggregate, have a Material Adverse Effect. As used in this Agreement,
“Material Adverse Effect” means a material adverse effect on, or a material
adverse change in (i) the business, operations, financial condition, results of
operations, properties, prospects, assets or liabilities of the Borrowers taken
as a whole, or (ii) on the authority or ability of the Borrowers to perform
their obligations under this Agreement, the Note, and the other agreements,
instruments and documents contemplated hereby (collectively, the “Transaction
Documents”). For the avoidance of doubt, a “Material Adverse Effect” shall
include, without limitation, any such material adverse effect occurring as a
result of (i) a change in any law or legal requirement or the enforcement
thereof, (ii) any loss by the Borrowers of any license or permit necessary for
the conduct by the Borrowers of its business or proposed business, or (iii) any
failure by the Borrowers to comply in any material respect with all legal
requirements of the State of Nevada, including, without limitation, by
maintaining and complying with, all applicable licenses, permits and approvals
of all governmental authorities in the State of Nevada (collectively, “Nevada
Legal Requirements”).

 

2.2     Corporate Power. The Borrowers have all requisite power and authority to
execute and deliver this Agreement, and borrow Loans under the Note, and to
carry out and perform its obligations under the terms of this Agreement and each
of the Transaction Documents.

 

2.3     Authorization. All corporate action on the part of the Borrowers, their
managers and members, necessary for (i) the authorization, execution and
delivery of the Agreement by the Borrowers, (ii) the authorization, issuance and
delivery of the Note, and (iii) the performance of all of the Borrowers’
obligations under the Transaction Documents, has been taken. This Agreement has
been duly and validly executed and delivered by the Borrowers and constitutes
the valid and binding obligation of the Borrowers, enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally.

 

2.4     Capitalization. All of the outstanding membership interests of the
Borrowers are owned by GB Sciences, Inc., a Nevada corporation (the “Parent”).

 

2.5     Non-Contravention.     The execution, delivery and performance of this

Agreement by the Borrowers, and the consummation by the Borrowers of the
transactions contemplated hereby, do not (i) contravene or conflict with any
certificate of incorporation, certificate of formation, operating agreement,
bylaws or other constituent documents of the Borrowers or the Parent; (ii)
constitute a violation in any respect of any provision of any federal,

 

2

--------------------------------------------------------------------------------

 

 

state, local or foreign law, rule, regulation, order, judgment or decree
applicable to the Borrowers; or (iii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default) or
require any consent under, give rise to any right of termination, amendment,
cancellation or acceleration of, or to a loss of any material benefit to which
the Borrowers or the Parent is entitled under, or result in the creation or
imposition of any lien, claim or encumbrance on any assets of the Borrowers
under, any contract to which the Borrowers or the Parent is a party or any
permit, license or similar right relating to the Borrowers or by which the
Borrowers may be bound or affected.

 

2.6     Compliance with Law and Charter Documents; Regulatory Permits. Neither

 

Borrower is in violation or default of any provisions of its certificate of
formation, operating agreement or similar organizational document, as
applicable. The Borrowers have materially complied and are currently in material
compliance with all applicable judgments, decrees, statutes, laws, rules,
regulations and orders of the United States of America and all states thereof,
foreign countries and other governmental bodies and agencies having jurisdiction
over the Borrowers’ business or property (“Laws”), and neither Borrower has
received notice that it is in violation of any statute, rule or regulation of
any governmental authority applicable to it, other than U.S. Federal Law
governing the production and sale of cannabis. Neither Borrower is in default
(and there exists no condition which, with or without the passage of time or
giving of notice or both, would constitute a default) in any material respect in
the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other material
agreement or instrument to which any Borrower is a party or by which any
Borrower is bound or by which the properties of the Borrowers are bound, which
default would be reasonably likely to have a Material Adverse Effect. The
Borrowers possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct its business as
currently conducted or proposed to be conducted, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither
Borrower has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

2.7     SEC Documents.

 

2.7.1 Reports. The Parent has filed on the Securities and Exchange Commission’s
(“SEC”) EDGAR system, prior to the date hereof, its Annual Report on Form 10K
for the fiscal year ended March 31, 2019 (the “Form 10-K”), its quarterly
reports on Form 10Q for the fiscal quarters ended June 30, 2019 and September
30, 2019 (the “Form 10-Qs”), and any Current Report on Form 8-K (“Form 8-Ks”)
required to be filed by the Parent with the SEC for events occurring during the
two (2) years prior to the date hereof (the Form 10-K, Form 10-Qs and Form 8-Ks,
together with all exhibits, schedules and other attachments that are filed with
such documents, are collectively referred to herein as the “SEC Documents”).
Each SEC Document, as of its date (or, if amended or superseded by a filing
prior to the Closing Date, then on the date of such filing), did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. Each SEC Document, as it may have
been subsequently amended by filings made by the Parent with the SEC prior to
the date hereof, complied in all material respects with the requirements of the
Securities Exchange Act of

 

3

--------------------------------------------------------------------------------

 

 

1934, as amended (the “Exchange Act”) and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document. As of their respective
dates, the financial statements of the Parent included in the SEC Documents
complied as to form and substance in all material respects with applicable
accounting requirements and published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied in the United
States (“GAAP”), during the periods involved (except in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), correspond to the books and records of the Parent and
the Borrowers and fairly present in all material respects the financial position
of the Parent as of the dates thereof and the results of operations and cash
flows for the periods then ended.

 

2.8     Absence of Certain Changes. Except as set forth in the SEC Documents,
since

September 30, 2019, the business and operations of the Borrowers have been
conducted in the ordinary course consistent with past practice, and there has
not been:

 

2.8.1 any damage, destruction or loss to the Borrowers’ properties or assets,
whether or not covered by insurance, except for such occurrences, individually
and collectively, that have not had, and would not reasonably be expected to
have, a Material Adverse Effect;

 

2.8.2 any waiver by the Borrowers of a valuable right or of a material debt owed
to it, except for such waivers, individually and collectively, that have not
had, and would not reasonably be expected to have, a Material Adverse Effect;

 

2.8.3 any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Borrowers or any of their
assets or properties are bound or subject that could be expected to have a
Material Adverse Effect;

 

2.8.4 any other event or condition of any character, except for such events and
conditions that have not resulted, and are not reasonably expected to result
either individually or collectively, in a Material Adverse Effect;

 

2.8.5 any sale of any assets, individually or in the aggregate, in excess of
$10,000 outside of the ordinary course of business; or

 

2.8.6 any capital expenditures, individually or in the aggregate, in excess of
$10,000 outside of the ordinary course of business.

 

2.9     Intellectual Property. To the Borrowers’ knowledge, the Borrowers own or

possess sufficient rights to use all patents, patent rights, inventions, trade
secrets, know-how, trademarks, or other intellectual property (collectively,
“Intellectual Property”), which are necessary to conduct their business as
currently conducted, except where the failure to own or possess such rights
would not reasonably be expected to result in a Material Adverse Effect. To the
Borrowers’ knowledge, neither of the Borrowers has infringed any patents of
others with respect to any Intellectual Property which, either individually or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to have a Material Adverse Effect, and no patent
owned or licensed by the Borrowers is unenforceable or invalid. To the
Borrowers’ knowledge, there is no claim, action or proceeding against the
Borrowers with

 

4

--------------------------------------------------------------------------------

 

 

respect to any Intellectual Property. The Borrowers have no actual knowledge of
any infringement or improper use by any third party with respect to any
Intellectual Property of the Borrowers which would reasonably be expected to
result in a Material Adverse Effect. The Borrowers have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
such of its Intellectual Property as the Borrowers is required to keep secret.
None of the Borrowers’ Intellectual Property has expired or terminated. All of
the patent assignments concerning the Intellectual Property which are of record
in the United States Patent and Trademark Office as to which the Borrowers is
the assignee are believed to be valid and binding obligations of the
assignor(s).

 

3.     CONDITIONS TO CLOSING

 

The Lender’s obligation to make the Initial Advance under the Note at the
Closing, and to make Additional Advances under the Note is, at the option of the
Lender, subject to the fulfillment of the following conditions:

 

3.1     Representations and Warranties True and Correct. The representations and

warranties made by the Borrowers in Section 2 hereof shall be true and correct
as of the date of such Advance, with the same effect as if made as of such date.

 

3.2     Board Approval. The Borrowers shall have delivered to the Lender
evidence of

the approval of this Agreement and the transactions contemplated hereby by the
sole member of the Borrowers and the Board of Directors of the Parent, in form
and substance satisfactory to the Lender and its counsel.

 

3.3     Covenants. All covenants, agreements and conditions contained in this

Agreement to be performed by the Borrowers on or prior to such date shall have
been performed or complied with.

 

3.4     No Material Adverse Effect. No Material Adverse Effect shall have
occurred.

 

4.     COVENANTS.

 

4.1     Inspection Rights. Lender (through any of its officers, employees, or
agents)

shall have the right, upon reasonable prior notice, from time to time during
usual business hours, to inspect the books and records of the Borrowers and to
make copies thereof, and the right to check, test, and inspect all equipment,
materials, and facilities of the Borrowers.

 

4.2     Further Assurances. The Borrowers shall cure promptly any defects in the

creation and issuance of the Note, and in the execution and delivery of the
Transaction Documents. The Company, at its expense, shall execute and deliver
promptly to the Lender upon request all such other and further documents,
agreements and instruments as may be reasonably necessary to permit the
Borrowers to comply with its covenants and agreements herein, and shall make any
recordings, file any notices and obtain any consents as may be necessary or
appropriate in connection therewith.

 

4.3     Use of Proceeds. The proceeds of all Advances shall (i) be used to fund
the

ongoing operations of the Teco Facility (as defined in the Note) in accordance
with the

 

5

--------------------------------------------------------------------------------

 

 

applicable Loan Request for such Advance, and (ii) unless otherwise agreed to by
the Lender, be

disbursed by Lender directly to vendors and other third party creditors of the
Borrowers.

 

5.     INDEMNIFICATION.

 

The Borrowers hereby agree, jointly and severally, to indemnify, exonerate and
hold harmless the Lender and each of its managers, members, officers, employees
and agents (collectively herein called the “Indemnitees” and individually called
an “Indemnitee”), from and against any and all actions, causes of action, suits,
losses, liabilities, damages and expenses, including, without limitation,
reasonable attorney’s fees and disbursements (collectively herein called the
“Indemnified Liabilities”), incurred by the Indemnitees or any of them as a
result of, or arising out of, any misrepresentation or breach of or default in
connection with any of the representations, warranties, covenants and agreements
given or made by the Borrowers in this Agreement or any other Transaction
Document, and if and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

6.     MISCELLANEOUS

 

6.1     Governing Law. This Agreement shall be governed in all respects by the
internal

laws of the State of Nevada, without giving effect to principles of conflicts of
law, as applied to agreements entered into among Nevada residents to be
performed entirely within Nevada. Each party hereto irrevocably and
unconditionally (i) agrees that any action, suit or claim brought hereunder must
be brought in the courts of the United States in the State of Nevada or the
state courts of the State of Nevada which shall serve as the exclusive
jurisdiction and venue for any and all disputes arising out of and/or relating
to this Agreement; (ii) consents to the jurisdiction of any such court in any
such suit, action or proceeding; and (iii) waives any objection which such party
may have to the laying of venue of any such suit, action or proceeding in any
such court.

 

6.2     Successors and Assigns. Except as otherwise provided herein, the
provisions of

this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
(including to any transferee of the Note). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3 Amendment. Any provision of this Agreement may be amended, waived, modified,
discharged or terminated only with the written consent of the Borrowers and the
Lender. The Lender may waive its rights or the Borrowers’ obligations with
respect to the Note hereunder without obtaining the consent of any other natural
person or Person.

 

6.4     Notices. All notices required or permitted hereunder shall be in writing
and shall

be deemed effectively given (a) upon personal delivery to the party to be
notified, (b) five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified as set forth in the Borrowers records, or (c) when

 

6

--------------------------------------------------------------------------------

 

 

received if transmitted by telecopy (to be followed by U.S. mail), electronic or
digital transmission method. In each case notice shall be sent to the addresses
set forth on the Borrowers’ records or at such other address as a party may
designate by ten (10) days’ advance written notice to the other parties hereto.

 

6.5     Counterparts. This Agreement may be executed in any number of
counterparts,

each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one and the same
instrument.

 

6.6     Severability. In the event that any provision of this Agreement becomes
or is

declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

 

6.7     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for

convenience only and are not to be considered in construing or interpreting this
Agreement.

 

6.8     Survival of Agreement. All covenants and agreements made in this
Agreement

shall survive the execution and delivery hereof and the issuance, sale and
delivery of the Note. For the avoidance of doubt, the representations and
warranties made in this Agreement shall not survive the execution and delivery
hereof.

 

6.9     Attorneys’ Fees. If any action at law or in equity (including
arbitration) is

necessary to enforce or interpret the terms of any of the Agreements, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

6.10 Facsimile/PDF Signatures. This Agreement may be executed and delivered by
facsimile or PDF and, upon such delivery, the facsimile or PDF will be deemed to
have the same effect as if the original signature had been delivered to the
other party. The failure to deliver the original signature copy shall have no
effect upon the binding and enforceable nature of this Agreement.

 

6.11 Entire Agreement. This Agreement, together with the Exhibits hereto, the
certificates, documents, instruments and writings that are delivered pursuant
hereto and each of the other Agreements, constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Note Purchase Agreement on
the day and year first set forth above.

 

GB SCIENCES LAS VEGAS, LLC

GB SCIENCES NEVADA LLC

By: GB SCIENCES, INC., as sole member

 

By:/s/ John Poss

Name: John Poss

Title: Chief Executive Officer

 

AJE MANAGEMENT, LLC

 

By: /s/ David Weiner

Name: David Weiner

Title: Manager of AJE Management, LLC

 

 

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Promissory Note

 

 

 

 

 

 
 